Scott Alan Burroughs, Esq.
DONIGER / BURROUGHS
603 Rose Avenue
Venice, California 90291
Telephone: (207) 747-4135

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                              Civil Action No.
UNITED FABRICS INTERNATIONAL,
INC., a California corporation,                PLAINTIFF’S COMPLAINT FOR:
                                               1. COPYRIGHT INFRINGEMENT;
Plaintiff,
                                               2. VICARIOUS AND/OR
v.                                                CONTRIBUTORY COPYRIGHT
                                                  INFRINGEMENT
THE CATO CORPORATION, a North
Carolina Corporation; and DOES 1-10,            Jury Trial Demanded

Defendants.




Plaintiff, United Fabrics International, Inc., by and through its undersigned
attorneys, hereby prays to this honorable Court for relief as follows:
                          JURISDICTION AND VENUE
        1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., §
 101 et seq.



                                          1

                                     COMPLAINT
       Case 3:19-cv-00061-FDW-DCK Document 1 Filed 10/17/18 Page 1 of 8
      2. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and
1338 (a) and (b).
      3. Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and
1400(a) in that this is the judicial district in which a substantial part of the acts and
omissions giving rise to the claims occurred.
                                      PARTIES
      4. Plaintiff United Fabrics International, Inc. (“UFI”) is a corporation
organized and existing under the laws of the State of California with its principal
place of business in Los Angeles County.
      5. UFI is informed and believes and thereon alleges that The Cato
Corporation, a North Carolina corporation, with its principal place of business at
160 Mine Lake Ct., Suite 200, Raleigh, North Carolina 27615, and is doing
business in and with the State of California.
      6. Defendants DOES 1 through 10, inclusive, are other parties not yet
identified who have infringed UFI’s copyrights, have contributed to the
infringement of UFI’s copyrights, or have engaged in one or more of the wrongful
practices alleged herein. The true names, whether corporate, individual or
otherwise, of Defendants 1 through 10, inclusive, are presently unknown to UFI,
which therefore sues said Defendants by such fictitious names, and will seek leave
to amend this Complaint to show their true names and capacities when same have
been ascertained.
      7. UFI is informed and believes and thereon alleges that at all times
relevant hereto each of the Defendants was the agent, affiliate, officer, director,
manager, principal, alter-ego, and/or employee of the remaining Defendants and
was at all times acting within the scope of such agency, affiliation, alter-ego
relationship and/or employment; and actively participated in or subsequently
ratified and adopted, or both, each and all of the acts or conduct alleged, with full
                                           2

                                      COMPLAINT
     Case 3:19-cv-00061-FDW-DCK Document 1 Filed 10/17/18 Page 2 of 8
knowledge of all the facts and circumstances, including, but not limited to, full
knowledge of each and every violation of UFI’s rights and the damages to UFI
proximately caused thereby.
                 CLAIM RELATED TO DESIGN “SHIRAZ”
      8. Prior to the conduct complained of herein, UFI composed an original
two-dimensional artwork for purposes of textile printing, which is set forth herein
below. It named this artwork 8B39 Shiraz (hereinafter the “Subject Design”). This
artwork was a creation of UFI and its design team, and is, and at all relevant times
was, owned exclusively by UFI.
      9. UFI applied for and received a United States Copyright Registration, for
the Subject Design, prior to Defendants’ acts of infringements complained of
herein, being granted Registration No. VAu 1-167-585.
      10. Prior to the acts complained of herein, UFI sampled and sold fabric
bearing the Subject Design to numerous parties in the fashion and apparel
industries.
      11.Prior to the acts complained of herein, UFI is informed and believes and
thereon alleges that, following this distribution of fabric bearing the Subject
Design, and without UFI’s authorization, Defendants, and each of them,
manufactured, distributed, and/or sold fabric and/or garments comprised of fabric
featuring a design which is identical or substantially similar to the Subject Design
(“Infringing Product”), including but not limited to garments sold by Cato under
Style No. 42968198 and Item No. 42969600.
      12. A comparison of the Subject Design (left), and a sample of the
Infringing Product (right) are set forth below. A review of same makes apparent
that the elements, composition, colors, arrangement, layout, and appearance of the
designs and motifs are substantially similar, strikingly similar, or virtually
identical:
                                          3

                                     COMPLAINT
     Case 3:19-cv-00061-FDW-DCK Document 1 Filed 10/17/18 Page 3 of 8
   SUBJECT DESIGN                        INFRINGING PRODUCT
                                              EXEMPLAR




                  FIRST CLAIM FOR RELIEF
  (For Copyright Infringement – Against All Defendants, and Each)




                                 4

                            COMPLAINT
Case 3:19-cv-00061-FDW-DCK Document 1 Filed 10/17/18 Page 4 of 8
      13. UFI repeats, realleges, and incorporates herein by reference as though
fully set forth, the allegations contained in the preceding paragraphs of this
complaint.
      14. UFI is informed and believes and thereon alleges that Defendants, and
each of them, had access to the Subject Design including, without limitation,
through (a) direct access to UFI’s showroom and design library; (b) access to
illegally distributed copies of Subject Design by third-party vendors and/or Doe
Defendants, including without limitation international and overseas converters and
printing mills; (c) access to UFI’s strike-offs and samples, and (d) garments
manufactured and sold to the public bearing fabric lawfully printed with the
Subject Design by UFI for its customers.
      15. UFI is informed and believes and thereon alleges that one or more of the
Defendants manufactures garments or is a garment vendor. UFI is further
informed and believes and thereon alleges that said Defendant has an ongoing
business relationship with Defendant retailer, and each of them, and supplied
garments to said retailer, which garments infringed the Subject Design in that said
garments were composed of fabric which featured an unauthorized print design(s)
that were identical or substantially similar to the Subject Design, or were an illegal
modification thereof.
      16. UFI is informed and believes and thereon alleges that Defendants, and
each of them, infringed UFI’s copyright by creating, making, or developing
directly infringing or derivative works from the Subject Design and by producing,
distributing or selling garments which infringe the Subject Design through a
nationwide network of retail stores, catalogues, and through on-line websites.
      17. Due to Defendants’ acts of infringement, UFI has suffered substantial
damages to its business in an amount to be established at trial.


                                          5

                                     COMPLAINT
     Case 3:19-cv-00061-FDW-DCK Document 1 Filed 10/17/18 Page 5 of 8
      18. Due to Defendants’ acts of infringement, UFI has suffered general and
special damages in an amount to be established at trial.
      19. Due to Defendants’ acts of copyright infringement as alleged herein,
Defendants, and each of them, have obtained direct and indirect profits they would
not otherwise have realized but for their infringement of the Subject Design. As
such, UFI is entitled to disgorgement of Defendant’s profits directly and indirectly
attributable to Defendant’s infringement of the Subject Design in an amount to be
established at trial.
      20. UFI is informed and believes and thereon alleges that Defendants, and
each of them, have committed copyright infringement with actual or constructive
knowledge of UFI’s rights such that said acts of copyright infringement were, and
continue to be, willful, intentional and malicious, subjecting Defendants, and each
of them, to liability for statutory damages under Section 504(c)(2) of the
Copyright Act in the sum of up to one hundred fifty thousand dollars ($150,000)
per infringement.
                        SECOND CLAIM FOR RELIEF
(For Vicarious and Contributory Copyright Infringement - Against All Defendants)
      21. UFI repeats, realleges and incorporates herein by reference as though
fully set forth the allegations contained in the preceding paragraphs of this
complaint.
      22. UFI is informed and believes and thereon alleges that Defendants
knowingly induced, participated in, aided and abetted in and profited from the
illegal reproduction and/or subsequent sales of garments featuring the Subject
Design as alleged herein.
      23. UFI is informed and believes and thereon alleges that Defendants, and
each of them, are vicariously liable for the infringement alleged herein because


                                          6

                                     COMPLAINT
      Case 3:19-cv-00061-FDW-DCK Document 1 Filed 10/17/18 Page 6 of 8
they had the right and ability to supervise the infringing conduct and because they
had a direct financial interest in the infringing conduct.
         24. By reason of the Defendants’, and each of their, acts of contributory and
vicarious infringement as alleged above, UFI has suffered and will continue to
suffer substantial damages to its business in an amount to be established at trial, as
well as additional general and special damages in an amount to be established at
trial.
         25. Due to Defendants’, and each of their acts of copyright infringement as
alleged herein, Defendants, and each of them, have obtained direct and indirect
profits they would not otherwise have realized but for their infringement of
Subject Design. As such, UFI is entitled to disgorgement of Defendants’ profits
directly and indirectly attributable to Defendants’ infringement of the Subject
Design, in an amount to be established at trial.
         26. UFI is informed and believes and thereon alleges that Defendants, and
each of them, have committed acts of copyright infringement, as alleged above,
which were willful, intentional and malicious, which further subjects Defendants,
and each of them, to liability for statutory damages under Section 504(c)(2) of the
Copyright Act in the sum of up to one hundred fifty thousand dollars ($150,000)
per infringement. Within the time permitted by law, UFI will make its election
between actual damages and statutory damages.
                               PRAYER FOR RELIEF
Wherefore, UFI prays for judgment as follows:
                                 Against All Defendants
         27. With Respect to Each Claim for Relief
            1. That Defendants, their agents and employees be enjoined from
               infringing UFI’s copyrights in any manner, specifically those for the
               Subject Design;
                                            7

                                       COMPLAINT
         Case 3:19-cv-00061-FDW-DCK Document 1 Filed 10/17/18 Page 7 of 8
Case 3:19-cv-00061-FDW-DCK Document 1 Filed 10/17/18 Page 8 of 8
